DETAILED ACTION
This is a first action on the merits, in response to the claims received 3/24/2021. Claims 1-16 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 10985590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented, similar subject matter within claim(s) 1-25 of patent 10985590 contain(s) every element of claim(s) 1-16 of the instant application and as such anticipates (s) claim(s) 1-16 of the instant application .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima, (USNO.2017/0371000).
 	As for claim 1, Fukushima discloses and shows in Fig. 5,18 a terminal, comprising: a battery; and an integrated circuit (IC) configured to charge the battery with a charging current, and to change the charging current (via the constant voltage charging phase) when the battery reaches a threshold voltage set to maintain an anode potential of the battery to be greater than or equal to a reference value during the charging of the battery (par.[0102,0108,0127-0127,0156-0160]).

As for claim 2, Fukushima discloses and shows in Figs. 5,18 a memory configured to store charging currents and corresponding threshold voltages; and 
a controller configured to change the charging current referring to the stored threshold voltages (par.[0100-0102]).

As for claims 3 and 11, Fukushima discloses and shows in Figs. 5,18  the IC is further configured to verify the threshold voltage corresponding to the charging current by referring to a table (via memory) in which the threshold voltage and the charging current are stored.

As for claims 4 and 12, Fukushima discloses and shows in Figs. 5,18 configured to replace the table, in response to life information of the battery changing, with a table (via memory) corresponding to the changed life information.

 	As for claim 5, Fukushima discloses and shows in Figs. 5,18 configured to terminate a charging interval corresponding to the charging current when the battery reaches the threshold voltage and to charge the battery with a current that is less than the charging current in a subsequent charging interval.

As for claims 6 and 14, Fukushima discloses and shows in Figs. 5,18  the IC is further configured to charge the battery with a constant voltage, in response to the battery reaching a maximum voltage, and to terminate the charging of the battery, in response to the charging current decreasing to a termination current during the charging of the battery with the constant voltage (par.[0102,0124-0127,0156-0160]).

  	As for claim 9, Fukushima discloses and shows in Fig. 5,18 a power source configured to charge a battery of a terminal, comprising: an integrated circuit (IC) configured to charge the battery with a charging current, and to change the charging current (via the constant voltage charging phase) when the battery reaches a threshold voltage set to maintain an anode potential of the battery to be greater than or equal to a reference value during the charging of the battery (par.[0102,0108,0127-0127,0156-0160]).

As for claim 10, Fukushima discloses and shows in Figs. 5,18 a memory configured to store charging currents and corresponding threshold voltages; and 
a controller configured to change the charging current referring to the stored threshold voltages (par.[0100-0102]).

As for claim 13, Fukushima discloses and shows in Figs. 5,18 wherein the IC is configured to terminate a charging interval corresponding to the charging current and to charge the battery with a current that is less than the charging current in a subsequent charging interval, when the battery reaches the threshold voltage
  Allowable Subject Matter
Claims 7,8,15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7: the reference value is 0.075 volts (V) to 0.73 V, in combination with the remaining limitations of independent claims 

Claim 8: the reference value is 0.075 V to 0.2 V, in combination with the remaining limitations of independent claims 

Claim 15: the reference value is 0.075 volts (V) to 0.73 V, in combination with the remaining limitations of independent claims 

Claim 16: the reference value is 0.075 V to 0.2 V, in combination with the remaining limitations of independent claims 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859